Citation Nr: 1409794	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to contaminated water exposure at Camp Lejeune.

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to service connection for right knee disability, to include as secondary to left knee disability.

6.  Entitlement to service connection for heat stroke.

7.  Entitlement to service connection for acquired psychiatric disability, claimed as anxiety, depression, and PTSD, and to include neurobehavioral disability as secondary to contaminated water exposure at Camp Lejeune.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claim for service connection for psychiatric disability, although adjudicated as separate disabilities by the RO, is characterized as one appealed claim by the Board, as noted on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  

The Veteran provided testimony at an October 2013 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA claims file.

The Virtual VA claims file additionally includes VA records of treatment from April 2012 to April 2013.  The Veterans Benefit Management System does not include any additional documents pertinent to the present appeal other than what is also present in the paper claims file.

In this decision the Board dismisses the Veteran's appeal for service connection for a heart disorder, to include as secondary to contaminated water exposure at Camp Lejeune. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At a Board hearing on the record in October 2013, and in a written statement submitted at the hearing, the Veteran withdrew the appeal for the issue of entitlement to service connection for a heart disorder, to include as secondary to contaminated water exposure at Camp Lejeune. 


CONCLUSION OF LAW

The appeal as to the issue of entitlement to service connection for a heart disorder, to include as secondary to contaminated water exposure at Camp Lejeune, is dismissed.  38 U.S.C.A. § 7105 (West 2002); C.F.R. §§ 20.101(d), 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing or on the record at a hearing, by an appellant or the appellant's authorized representative.  See 38 C.F.R. § 20.204(a),(b). Withdrawal of an appeal will be will be deemed a withdrawal of the notice of disagreement and substantive appeal as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c). The Board of Veterans' Appeals may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101(d).

During the October 2013 hearing, and in a written statement submitted at the hearing, the Veteran indicated that he wanted to withdraw the appeal for the issue of entitlement to service connection for a heart disorder, to include as secondary to contaminated water exposure at Camp Lejeune.  See 38 C.F.R. § 20.204(c).  As a result, the Board now lacks jurisdiction over the issue, and the appeal as to this issue must be dismissed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101(d).


ORDER

The appeal as to the issue of entitlement to service connection for a heart disorder, to include as secondary to contaminated water exposure at Camp Lejeune, is dismissed.  


REMAND

Where, as here, a veteran's service treatment records have been lost or destroyed, VA has a heightened duty to assist the veteran in development of his claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

At an October 2013 Board hearing the Veteran identified records of VA treatment for his claimed disabilities from shortly after his period of active service through the present time.  It does not appear that any attempts to obtain these records have been made; the records are not associated with the claims file.  These records must be sought and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

Also, the Board has determined that additional VA examinations and opinions are required for adjudication of the claims currently on appeal.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Contact all necessary sources to again seek to obtain the Veteran's service treatment records.  If the relevant records repository indicates that the service treatment records have been lost or destroyed, such a statement must be documented and associated with the claims file.  The claims file must contain an additional determination that the service treatment records do not exist, or that it is reasonably certain that any further attempts to obtain them would be futile.

2.  Attempt to obtain all records, personnel and treatment, related to the Veteran's Reserve service.  This should include attempts to obtain records from a Marine Reserve unit located at 4851 Museum Drive, in Mobile, Alabama.  If this address is incorrect, seek clarification from the Veteran.

3.  Request the Veteran to identify all records of and non-VA health care providers who have treated him for bilateral knee, left shoulder, low back, or psychiatric disability, or symptoms or residuals of heat stroke, from the time of his discharge from active service in August 1978, through the present time.  This request should specifically indicate that authorizations are required for any records at Methodist Hospital in Dallas.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

4.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  Specifically, records from Mobile, Alabama, New Orleans, Louisiana, North Dallas, Texas, and Bonham, Texas must be requested.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  

5.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner should take a detailed history from the Veteran as to the onset and progress of his claimed disabilities.

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as likely as not (50 percent or greater probability) that any of the following were caused or aggravated by the Veteran's military service: 1) left shoulder disorder; 2) right knee disorder; 3) left knee disorder; or 4) low back disorder.  Regarding the left shoulder, the examiner must specifically address the Veteran's assertions of in-service left shoulder dislocation with 2 weeks hospitalization and ongoing symptoms since that time.  Regarding the knees, the examiner must address the Veteran's reports that he began feeling knee pain during service, went to sick call, and was told to strengthen his knee and provided a left knee brace.  Regarding the low back, the examiner must address the Veteran's statements that his back began hurting while stationed at Camp Lejeune and that his pains have continued since that time.  

The examiner should also provide an opinion as to whether the Veteran has right knee disability that is caused or chronically worsened by any left knee disability.

The lack of recorded symptoms or findings during active service may not be a basis for a medical opinion against the claims as the service treatment records have been lost or destroyed.

6.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA neurological examination for the purpose of obtaining a medical opinion.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner should take a detailed history from the Veteran as to the onset and progress of his claimed heat stroke and symptoms or residuals of heat stroke.

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as likely as not (50 percent or greater probability) that Veteran has current symptoms or residuals of heat stroke, and if so, whether it is at least as likely as not that the condition began during active service or is related to any incident of service.  The examiner must specifically address the Veteran's assertions of an in-service heat stroke while at Camp Lejeune. The Veteran asserts he was hospitalized for 2 weeks and that he had continuing episodes of passing out and falling. 

The lack of recorded symptoms or findings during active service may not be a basis for a medical opinion against the claim if the service treatment records have been lost or destroyed.

7.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA psychiatric examination. The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner should take a detailed history from the Veteran as to the onset and progress of his psychiatric disability.

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as likely as not (50 percent or greater probability) that any psychiatric disability was caused or aggravated by the Veteran's military service.  The examiner should provide a diagnosis for each psychiatric disorder found upon examination, and for each disorder, provide an opinion as to whether the disorder began or was chronically worsened during active service, or is otherwise related to any incident of service.  The examiner must specifically address the Veteran's assertions of in-service events and psychiatric symptoms.  

The examiner should provide an opinion as to whether the Veteran has a neurobehavioral disorder due to exposure to contaminated water at Camp Lejeune.  The claims file documents that the Veteran was present at Camp Lejeune during part of the period that soldiers were exposed to contaminated water (from 1957 to 1987).  Specific information as to the types of contamination is in an addendum (Appendix D) to a September 2012 VA examination report. 

The lack of recorded symptoms or findings during active service may not be a basis for a medical opinion against the claims if the service treatment records have been lost or destroyed.

8.  Thereafter, the RO/AMC should review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.  If further action is required, the RO should undertake it before readjudication of the claims.

9.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


